Citation Nr: 9902547	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for right upper 
extremity weakness, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for left upper 
extremity weakness, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1988 and from February to May in 1991.  He served in 
Southwest Asia from February 17 until May 8 in 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veterans appeal also initially 
encompassed the issues of entitlement to service connection 
for right and left lower extremity weakness and chronic 
fatigue and entitlement to a 10 percent evaluation for 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  However, in a December 1997 rating 
decision, the RO granted service connection for left and 
right lower extremity weakness and chronic fatigue and 
assigned compensable evaluations for those disabilities, thus 
rendering the claim for a 10 percent evaluation under 38 
C.F.R. § 3.324 moot.  

In a December 1997 rating decision, the RO also denied 
entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.  The veteran has not 
completed an appeal of this denial to date, but, during his 
October 1998 VA Travel Board hearing, he indicated that he 
believed that this issue was on appeal.  As such, the RO 
should issue a Statement of the Case addressing this issue 
and setting forth the veterans appellate rights and 
responsibilities.  Furthermore, during the October 1998 
hearing, the veterans representative indicated that the 
veteran sought a total disability rating based on individual 
unemployability and due to service-connected disabilities.  
This issue has not been addressed by the RO to date, and the 
Board therefore refers it back to the RO for appropriate 
action.

The claims of entitlement to service connection for a left 
knee disorder, a right shoulder disorder, right upper 
extremity weakness, and left upper extremity weakness will be 
addressed in the REMAND section of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current lumbar spine disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lumbar 
spine disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VAs Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1998).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  The veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

In April 1987, during his first period of active duty 
service, the veteran complained of low back pain, and an 
assessment of muscle spasm was rendered.  A May 1988 
examination report was negative for any disability of the 
lumbar spine.  In March and April of 1991, during his second 
period of active duty service, the veteran complained of low 
back pain and was diagnosed with lumbosacral strain.  A June 
1991 record indicates that the veterans lumbosacral spine 
was asymptomatic and that his back pain had stopped in 
April 1991.  An April 1992 United States Air Force Reserve 
periodic examination report was negative for a lumbar spine 
disorder, although the veteran did note a history of painful 
joints and recurrent back pain in a Report of Medical History 
from the same date.  

A report from the Resurrection Medical Center in Chicago, 
dated in August 1994, reflects the veterans complaints of 
pain in his low back.  A magnetic resonance imaging study 
(MRI) conducted at the Resurrection Medical Center in 
September 1994 revealed very slight disc bulging at L3-L4 and 
L4-L5, without significant narrowing or encroachment of the 
spinal cord.  However, these records contain no opinions, or 
other evidence, suggesting a nexus between a current lumbar 
spine disorder and service.  There is also no evidence of 
arthritis of the lumbar spine within one year following the 
veterans separation from service.  The Board would further 
point out that, as the veteran has been diagnosed with very 
slight disc bulging at L3-L4 and L4-L5, the provisions of 38 
C.F.R. § 3.317 (1998) are not for application.

Indeed, the only evidence of record suggesting a nexus 
between the veterans current lumbar spine disorder and 
service is lay evidence, including the veterans testimony 
from his October 1998 VA Travel Board hearing, a lay 
statement received from the veterans wife on that same date, 
and multiple lay statements received by the RO from friends 
and relatives of the veteran in November 1996.  However, the 
Board would point out that the veteran and the other 
individuals providing lay evidence have not been shown to 
possess the medical expertise necessary to establish a nexus 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Moreover, the 
veterans lay assertions of continuity of symptomatology of 
his disorder since service are not supported by corresponding 
clinical findings.  See Savage v. Gober, 10 Vet. App. at 495-
98.  Therefore, these lay contentions, alone, do not provide 
a sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a lumbar spine disorder is well grounded.  In 
the absence of competent medical evidence to support the 
veterans claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 (there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well-grounded 
claim).

In the appealed March 1995 rating decision, the RO denied the 
veterans claim for service connection for a lumbar spine 
disorder on the merits, while the Board has denied this claim 
as not well grounded.  However, regardless of the basis of 
the ROs denial, the Board observes that the Court has held 
that when an RO does not specifically address the question of 
whether a claim is well grounded but, instead, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

During his October 1998 VA Travel Board hearing, the veteran 
reported recent treatment from his private physician for 
multiple disabilities.  In this regard, the Board would point 
out that the VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence needed to 
complete his application for service connection when the VA 
is aware of the existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette, 8 Vet. App. at 77-78.  Essentially, the veteran 
needs competent medical evidence of a relationship between 
his current disability and service.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a lumbar spine disorder is denied.


REMAND

In view of the considerations set forth in 38 C.F.R. § 3.317 
(1998), the Board finds that further development is warranted 
prior to the Boards adjudication of the veterans claims for 
service connection for a left knee disorder, a right shoulder 
disorder, right upper extremity weakness, and left upper 
extremity weakness.  The veterans January 1995 VA general 
medical examination report indicates that he had symptoms 
of weakness, but the veterans examiner did not specifically 
address whether he suffers from weakness of the right upper 
extremity and/or the left upper extremity and whether any 
such disabilities are attributable to a specific ongoing 
disease process or to an undiagnosed illness.  Also, the 
veterans VA examinations did not address the existence of a 
current left knee disorder.

Additionally, service medical records dated in April 1989, 
apparently from a period of service in the United States Air 
Force Reserve, indicate tenderness and bursitis of the right 
shoulder, and x-rays revealed acromioclavicular separation of 
the right shoulder.  As the veteran has complained of 
weakness of the right upper extremity and has also claimed a 
right shoulder disorder, the veterans right shoulder should 
also be addressed within the context of a new examination.

Therefore, in order to fully and fairly adjudicate the 
veterans claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all treatment providers who 
have treated him for any disabilities of 
the left knee or of the right and left 
upper extremities since May 1991.  After 
obtaining any necessary releases from the 
veteran, the RO should make all necessary 
efforts to obtain medical records from 
the noted providers.  If the ROs efforts 
to obtain medical records prove 
unsuccessful, documentation to that 
effect should be included with the claims 
file.

2.  The RO should then afford the veteran 
a VA examination to determine the nature, 
extent, and etiology of his claimed left 
knee disorder, right shoulder disorder, 
right upper extremity weakness, and left 
upper extremity weakness.  The veterans 
claims file should be made available to 
the examiner, and the examiner should 
review the claims file in conjunction 
with the examination.  All necessary 
tests and studies should be accomplished, 
and the examiner should comment upon 
whether the veteran suffers from each of 
the disabilities noted above.  The 
examiner should also clearly indicate 
whether any such disabilities noted upon 
examination are attributable to a 
specific ongoing disease process or to an 
undiagnosed illness.  For each disability 
noted upon examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale.  

3.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veterans 
claims for service connection for a left 
knee disorder, a right shoulder disorder, 
right upper extremity weakness, and left 
upper extremity weakness.  With regard to 
these issues, the RO should consider the 
provisions of 38 C.F.R. § 3.317 (1998).  
If the determination of any of these 
issues remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.   




		
	WARREN W. RICE, JR.
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
